United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, St. Petersburg, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-419
Issued: July 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 21, 2011 appellant filed a timely appeal from a December 8, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) suspending his
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation for failure to
submit requested information regarding his employment activity.
FACTUAL HISTORY
On August 8, 2005 appellant, then a 41-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that he sustained a back injury on August 2, 2005 when he lifted a patient.
1

5 U.S.C. § 8101 et seq.

OWCP accepted the claim for a lumbar strain and appellant returned to a light-duty position. On
October 16, 2008 appellant filed a claim for compensation (Form CA-7), commencing
September 6, 2005, for loss of premium pay.
Appellant began receiving compensation benefits. On October 1, 2009 and October 10,
2010 OWCP requested that he complete a Form EN1032 regarding any employment activities
for the prior 15 months, information regarding dependents and receipt of any other income or
benefits.2
Appellant submitted completed EN1032 forms on November 2, 2009 and
November 1, 2010.
By letters dated October 3 and November 3, 2011, OWCP again requested that appellant
submit an EN1032 form. It advised him to submit the form within 30 days, and noted that
otherwise his benefits could be suspended pursuant to 20 C.F.R. § 10.528. Appellant did not
respond.
In a decision dated December 8, 2011, OWCP suspended appellant’s compensation for
failure to submit the requested information.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.4 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.5
ANALYSIS
OWCP requested that appellant submit an EN1032 form with respect to any employment
activity performed for the prior 15 months. It requested the information by letters dated
October 3 and November 3, 2011 and advised appellant to submit the form within 30 days or his
compensation could be suspended. The record does not establish that appellant responded prior
to December 8, 2011.

2

The form and cover letter are also referred to as CA-1032 form.

3

5 U.S.C. § 8106(b).

4

20 C.F.R. § 10.528.

5

Id.; see also 20 C.F.R. § 10.525.

2

Based on the evidence of record,6 OWCP properly suspended appellant’s compensation
on December 8, 2011 pursuant to 20 C.F.R. § 10.528.7
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation for failure to
timely submit the requested evidence as to employment activity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 8, 2011 is affirmed.
Issued: July 17, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

The Board is limited to review of evidence that was before OWCP at the time of the December 8, 2011 decision.
20 C.F.R. § 501.2(c)(1). Any new evidence submitted on appeal cannot be considered by the Board on this appeal.
7

There are OWCP decisions dated January 30 and February 21, 2012 on the suspension issue. It is well
established that the Board and OWCP do not have concurrent jurisdiction over the same case, and OWCP decisions
that change the status of the decision on appeal are null and void. Douglas E. Billings, 41 ECAB 880, 895 (1990).

3

